Title: From Thomas Jefferson to Jesse Wharton, 25 October 1820
From: Jefferson, Thomas
To: Wharton, Jesse


Sir
Monticello
Oct. 25. 20.
Your favor of Sep. 25. is just now recieved, and to answer it will require some explanation. our legislature, at their last session authorised the Visitors of the University to borrow money to finish the buildings, pledging the public annuity of 15,000.D. settled on it for the repayment of the loan. money was accordingly borrowed and the buildings will be compleated by this time twelvemonth. if the annuity is to redeem the debt, it will take seven years, during which time the buildings will be locked up. if however the legislature liberate us from the debt, measures will immediately on such liberation, be taken to have all the Professors in place by the time the buildings are done, and to open the institution the 1st of February twelvemonth. this will be known to the public by the proceedings of the legislature the ensuing winter.In answer to your 2d question as to the best of the existing seminaries, I must answer that also hypothetically. Dr Cooper is appointed a Professor of Chemistry Etc at Columbia college. it is expected that at the next meeting of their trustees, mr Nulty one of the best Mathematicians in the US. will be appointed to that professorship, and mr Elliot President with the department of botany & Natural history. if these appointments take place it will be the best seminary within my knolege, because no other will possess three such men. in this expectation I have recently sent my own grandson there, to remain till our University is opened. with this imperfect information, be pleased to accept the assurance of my great esteem & respectTh: Jefferson